Citation Nr: 1435882	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-36 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher





INTRODUCTION

The Veteran served on active duty from August 1969 to January 1972. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file include a July 2014 Informal Hearing Presentation (IHP) and VA treatment records dated from 2007 to 2012, which have been reviewed by the AOJ (see September 2012 Supplemental Statement of the Case (SSOC)).  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  A hearing loss disability for VA purposes has not been presented during the pendency of this claim.
 
2.  Tinnitus was not present in service; and, the preponderance of the evidence fails to establish that the Veteran's current hearing loss disability is related to his active military service, to include noise exposure.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active military service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).
 
2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters in March and July 2008, prior to the initial adjudication of the claims in September 2008, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  Available service treatment records (STRs) and identified, available post-service treatment records were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has also been afforded the appropriate VA examination in July 2008 to determine the presence, nature and etiology of his claimed disabilities.  The examinations were adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   The findings were determined to be inconsistent and unreliable. 

In March 2009, the Veteran submitted a statement wherein he objected to the findings of the July 2008 VA examination.  He asked that he be afforded a new examination.  The Board finds no basis for doing so.  Notably, the Veteran has not submitted any competent (medical) evidence suggesting that he has hearing loss (by VA standards) or tinnitus related to service.  He has not presented himself to be credible with respect to being examined and has provided any explanation as to why the results of a new examination would be any different.  Another examination to secure a medical nexus opinion is not necessary, as even the low threshold (as to when an examination is necessary) endorsed by the U.S. Court of Appeals for Veteran's Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 27 (2006) is not met.  See 38 C.F.R. § 3.159(c)(4).  

VA's duties to notify and assist are met. Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

Service connection may also be granted for an organic disease of the nervous system when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a) ).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

 "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.



	(CONTINUED ON NEXT PAGE)



III.  Factual Background and Analysis

The Veteran maintains that he has hearing loss disability and tinnitus related to noise exposure, to include from artillery training and mortar attacks, in service.  See November 2007 claim and July 2014 IHP.

The Veteran's STRs are silent for complaints or findings of tinnitus or hearing loss disability (as defined in 38 C.F.R. § 3.385).  A December 1971 report of medical history notes that the Veteran denied hearing loss.  On separation audiological examination in December 1971, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Service personnel records for the Veteran's active duty service show that the Veteran's military occupational specialty (MOS) was cook and he served in Vietnam for one year.  He received no combat medals or awards; however, information from the Joint Service Record and Research Center shows that his unit received a total of six rounds of mortar attacks in 1970.

Following service, VA and private examination reports and treatment records are negative for complaints or findings related to hearing loss or tinnitus.  Notably, a May 1979 VA examination report notes findings of normal hearing with "no evidence of ENT abnormality."  When the Veteran filed VA various compensation claims from February 1972 to January 2006, he made no complaints related to hearing loss or tinnitus.

The Veteran's claim for VA compensation for hearing loss disability and tinnitus was received in November 2007.  In a statement received in April 2008, the Veteran's wife stated that the Veteran was having difficulty hearing her.  In statements received in April 2008 and September 2010, the Veteran's sister stated that she noticed his hearing loss while living with him from 1972 to 1996.

A July 2008 VA examination report notes the Veteran's complaints of progressive hearing loss and intermittent tinnitus since service.  He reported a history of noise exposure from artillery during his military service and denied any post-service occupational or recreational noise exposure.  He denied the use of hearing aids.  The examiner reviewed the claims file.  On audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Speech recognition testing scores using the Maryland CNC Test were 0 percent bilaterally.  The examiner stated, "Due to inconsistent responses by the Veteran during audiometric testing, the reported test results are not considered reliable and do not provide an accurate representation of current hearing sensitivity."  She outlined in detail where the inconsistencies existed.  The Board interprets her findings to mean that the Veteran was exaggerating his test results in order to procure benefits.  The examiner further stated that because of these inconsistent test results, "an opinion regarding [his] complaint of tinnitus cannot be offered at this time." 

Subsequent VA treatment records dated from 2008 to 2012 note no findings of VA hearing loss disability or tinnitus related to service.

Hearing Loss Disability

Even conceding that the Veteran was exposed to noise from artillery in service, the evidence does not show any hearing loss disability (as defined by 38 C.F.R. § 3.385) in service.  There is also no evidence that the Veteran has been diagnosed with hearing loss disability by VA standards at any point since service.  Indeed, as noted above, the record spans several decades and there is no evidence of hearing loss or complaints related thereto until 2007.  Further, and rather significantly, audiometric testing during the July 2008 VA examination was found to be unreliable and invalid for adjudication purposes due to inconsistencies and discrepancies in testing results.  The Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation, and there is no competent medical evidence showing that he meets the criteria for a diagnosis of hearing loss disability for VA purposes at any time during this appeal.  38 C.F.R. § 3.385; McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the Board concludes that the preponderance of the medical evidence establishes that bilateral hearing loss disability has not been present at any time during the pendency of this claim.  Thus, there is no valid claim of service connection for such disability.  See Brammer, supra. 

Consideration has been given to the Veteran's own statements (and those of his family) that he has hearing loss.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, sensorineural hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hearing loss (for VA purposes) is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that a audiometric testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report diminished hearing, there is no indication that the Veteran is competent to render a diagnosis of sensorineural hearing loss for VA purposes.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Moreover, given the findings of the VA examination, and examiner's intimation that the Veteran was exaggerating his test results, his assertion of experiencing hearing loss is at best questionable.  Accordingly, this lay evidence does not constitute competent or credible evidence and lacks probative value.

As the Veteran has not shown a current disability for which service connection can be granted, the claim must be denied.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra. However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.

Tinnitus

In the present case, the evidentiary record shows that the Veteran currently suffers from tinnitus.  See July 2008 VA examination report.  Because the Veteran is shown to have tinnitus, the Board will next consider whether the evidentiary record supports a finding of in-service incurrence.

The Board acknowledges that the Veteran is competent to state that he has suffered from tinnitus since service.  However, the Board has not found the Veteran to be credible with respect to these contentions.  The Veteran's STRs are negative for complaints of tinnitus.  Moreover, from the date of the Veteran's discharge until November 2007, he submitted various claims seeking service connection, and sought medical treatment for various disabilities.  He did not mention any complaints of tinnitus until November 2007, more than 35 years after service. Such weighs heavily against the Veteran's present assertion of experiencing tinnitus since service.  See AZ v. Shinseki, No.2012-7046, 2013 WL XXXXXXX, at *Y (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").

Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's statements are inconsistency. 

What is necessary to substantiate the Veteran's claim is competent (medical) evidence that relates his current tinnitus to an event, injury, or disease in service.  As noted above, the 2008 VA examiner essentially stated that an etiology opinion could not be provided because of inconsistent test results.  There is no medical opinion providing a nexus to service of record.

Accordingly, after weighing the lay and medical evidence pertinent the claim, the Board finds that the preponderance of the evidence is against finding that the Veteran began suffering from tinnitus in service, and has experienced tinnitus since service.  The benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  The claim is denied.


ORDER

Service connection for bilateral hearing loss disability is denied. 

Service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


